Citation Nr: 0533218	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-02 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from February 1975 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which found that the veteran had not 
submitted new and material evidence to reopen his claims for 
service connection for an acquired psychiatric disorder, 
bilateral knee pain, and a low back pain.  

The issues of entitlement to service connection for a lower 
back condition and bilateral knee condition are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
was denied in an October 2000 decision of the Board.

2.  The evidence received subsequent to the October 2000 
decision does not raise a reasonable possibility of 
substantiating the appellant's claim for service connection 
for an acquired psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The October 2000 Board decision that denied service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7104(b) (West 1991) 38. C.F.R. § 20.1100 (2000).

2.  No new and material evidence has been received, since the 
October 2000 decision of the Board, to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA - The Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002 & Supp. 2005).  VCAA applies to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  The VCAA enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was notified of the 
information and evidence necessary to substantiate his claims 
in the July 2003 rating decision, the November 2003 statement 
of the case (SOC), and the supplemental statement of the case 
(SSOC) issued in November 2004 as well as a letter sent to 
the veteran in April 2003.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the April 2003 
letter and the November 2003 SOC, VA informed the veteran 
that VA must make reasonable efforts to assist a veteran in 
obtaining all evidence necessary to substantiate a claim, 
such as medical records, employment records, or records from 
other Federal agencies.  VA further informed the veteran that 
as long as he provided enough information about these 
records, VA would assist in obtaining them, but noted that he 
had the ultimate responsibility to make sure that these 
records were received by VA.  VA also told him that it would 
assist him by providing a medical examination or obtaining a 
medical opinion if it decided that such was necessary to make 
a decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was specifically done in a July 2004 letter, and the veteran 
replied that he did not have any information to submit.  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
transfer and certification of the appellant's case to the 
Board, and as described above the content of the notice 
substantially complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All postservice 
records of treatment identified by the veteran have been 
obtained, including VA treatment records and records on file 
with the Social Security Administration (SSA).  A lay 
statement was submitted by the veteran's brother.  The 
veteran has not identified, and the record does not show that 
there are any unobtained records which could substantiate the 
veteran's claim to reopen.  He has been provided the 
opportunity to present evidence and testimony in hearings 
before a hearing officer at the RO, and before a Veterans Law 
Judge, but has declined.  VA has not provided an examination 
with regard to the claim to reopen; however, VA's duty to 
provide an examination in a finally adjudicated claim does 
not apply unless new and material evidence is presented or 
secured.  38 C.F.R. § 3.159 (c)(4)(C)(iii).  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

Legal Criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  38 C.F.R. § 3.303; 38 U.S.C.A. 
§§ 101(16), 1110.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled, must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Psychiatric Disorder

In an extensive October 2000 decision of the Board, service 
connection was denied for an acquired psychiatric disorder.  
The Board noted that the service medical records included a 
psychiatric hospitalization in September 1979 with diagnoses 
of habitual excessive drinking and "mental disorder, not 
found."  He was given a physical profile based on (1) 
episodic use of alcohol and drugs and (2) passive aggressive 
personality disorder.  Administrative separation was 
recommended.  His December 1979 discharge examination 
revealed that his psychiatric status was normal and he denied 
any history of nervous trouble.  The Board also noted that 
the veteran's personnel records showed multiple violations of 
the Uniform Code of Military Justice, and in January 2000 
separation was recommended for undisciplined behavior and 
failure to comply with orders and regulations.  The Board 
found that there was no psychiatric disorder noted during 
service or during the first postservice year, and that 
personality disorders were not disabilities within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c).  A compensable psychiatric 
disorder was not shown until October 1986 and this was noted 
to be related to his postservice employment.  Finally, the 
Board noted that the vast preponderance of the medical 
evidence supported the conclusion that any psychiatric 
disorder did not have its onset during service, but was 
instead linked to his substance abuse.

Since the October 2000 Board decision, the veteran has 
submitted or VA has procured numerous records, including 
copies of records already contained in the claims file which 
are not new and cannot serve to reopen the claim.  The 
veteran's contentions that he has a psychiatric disorder that 
was incurred in service were previously considered by the 
Board in October 2000 and cannot serve as a basis for 
reopening the claim.  See 38 C.F.R. § 3.156(a).  Records of 
current treatment for the veteran's psychiatric disorder are 
not material because they are not relevant to the veteran's 
condition during his active service.  See id.  In an April 
2005 statement from A. Preston West, described by the veteran 
as his treating physician, he writes that the veteran 
reportedly received a diagnosis of passive aggressive 
personality disorder in the military.  "This diagnosis is 
now considered to be in error because the course of the 
mental illness in this case shows development of paranoid 
schizophrenia rather than simply a personality disorder."  
This statement is not relevant because it actually only 
relates to the veteran's current diagnosis and not his 
diagnosis in service.  Although a lay statement was submitted 
by the veteran's brother recounting his recollection of the 
veteran's treatment in service, this is not material to 
reopen the claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993) (lay assertions of medical causation cannot service as 
the predicate to reopen a claim under § 5108); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration). 

The veteran submitted a September 2003 statement from S. 
Wysocki in support of his claim to reopen.  In this 
statement, Dr. Wysocki wrote that he began treating the 
veteran in August 2003 for anxiety, depression and anger 
management issues.  The veteran asked him to review his 
medical records and render an opinion as to whether his 
current symptoms were related to his military service.  Dr. 
Wysocki wrote that he reviewed the medical records from the 
1980's to the present, and disagreed with the assessment of 
passive aggressive personality disorder based on the 
veteran's behavioral history.  The examiner noted that the 
veteran was "clearly aggressive, not passive aggressive as 
his early records indicated in his discharge diagnosis."  
Dr. Wysocki stated that after reviewing the VA records 
supplied by the veteran, he concluded that the veteran 
developed a significant mental disorder while in the military 
consistent with paranoid schizophrenia.  This opinion is not 
new and material to reopen the claim.  It is "new" only in 
the sense that it was not previously of record; however, it 
does not raise a reasonable possibility of substantiating the 
claim.  An opinion by a medical professional is not 
conclusive, and is not entitled to absolute deference.  The 
Court has provided extensive guidance for weighing medical 
evidence.  A medical opinion based upon an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  Dr. Wysocki based his opinion on the records 
provided by the veteran, which were postservice VA records.  
He does not refer to any specific findings contained in the 
service medical records other than the veteran's diagnosis at 
discharge, a fact apparently provided by the veteran.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Here, as the psychologist apparently 
based his opinion upon history of inservice events as 
provided by the veteran, his opinion as to the veteran's 
psychological problems inservice (and therefore essentially 
inferring the possibility of a nexus between the veteran's 
current psychiatric problems and service) is insufficient to 
establish nexus.  When evaluated in the context of the entire 
record, this evidence does not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a). 

Accordingly, the Board finds that the evidence received 
subsequent to the October 2000 Board decision is not new and 
material and does not serve to reopen the veteran's claim for 
service connection for an acquired psychiatric disorder.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

No new and material evidence sufficient to warrant reopening 
a claim for service connection for an acquired psychiatric 
disorder has been submitted.


REMAND

In a January 2000 rating decision, service connection was 
denied for bilateral knee pain and a previously denied claim 
for low back pain was not reopened.  The RO noted that 
although the veteran had treatment for right knee pain in 
service, there was no injury in service to either his knees 
or his back and the competent medical evidence from a 
December 1999 VA examination found that his current back and 
knee conditions were not linked to service.  Notably, the 
veteran also denied any acute injury to his knees or back in 
service.  Further, there was no evidence of chronic 
disability during service or in the first postservice year, 
and with regard to his back there was evidence of an 
intercurrent injury from a July 1981 automobile accident.  
Although he was notified of his appellate rights, he did not 
initiate an appeal within one year and the decision became 
final.  38 U.S.C.A. § 7104(b) (West 1991) 38. C.F.R. 
§ 20.1100 (2000).  

The Board notes that in April 2002, the veteran submitted a 
statement purporting to be a notice of disagreement with the 
January 2000 decision.  The veteran had one year from the 
date of notification of the rating decision to file a notice 
of disagreement to initiate the appeal process, which was not 
done.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 
20.302(a) (2005).  

As such, the January 2000 decision is final and the 
requirement for submitting new and material evidence applies 
to the veteran's claims for his knee and back.  See 38 C.F.R. 
§ 3.156, supra.  In support of this, the veteran submitted a 
July 2003 statement from R. Gong, M.D. who wrote that the 
veteran had brought in his "military record" for review.  
Dr. Gong thoroughly reviewed the veteran's service medical 
records regarding the veteran's back and knees, copies of 
which were also added to the claims file and annotated by the 
veteran.  Following her review, she stated that the veteran 
had "some more injuries to his back and knee after the 
military service.  These injuries aggravate the chronic back 
and right knee pain.  In my opinion, [the veteran's] current 
condition is connected to his injury in the military."  
There is no factual basis for Dr. Gong's conclusion linking 
the veteran's current condition to his active service.  For 
example, there is no current diagnosis shown, no evidence 
that the veteran was even examined, and no review of the 
veteran's medical history since service other than a vague 
reference to some more injuries to his back after service.  
This opinion should be referred back to Dr. Gong with a 
request to provide additional rationale for her conclusion.

Accordingly, this case is REMANDED for the following action:

1.  With the veteran's assistance, 
contact Dr. Gong at the Accucare Medical 
Group.  Provide a copy of the July 30, 
2003 letter and ask Dr. Gong to please 
review the letter and provide further 
explanation for her conclusion that the 
veteran's "current condition is 
connected to the injury in service."  
This statement should include medical 
diagnoses regarding the veteran's current 
back and knee conditions and a more 
detailed assessment of the veteran's 25 
year medical history since his separation 
from service.  Dr. Gong is requested to 
provide complete medical rationale for 
any conclusions reached.  

2.  Thereafter, the RO should 
readjudicate the issues remaining on 
appeal taking into consideration any 
additional evidence submitted or obtained 
since the November 2004 SSOC.  If the 
benefits requested on appeal are not 
granted to the appellant's satisfaction, 
the RO should issue a supplemental 
statement of the case (SSOC), which must 
contain notice of all relevant action 
taken on the claim, to include a summary 
of all of the evidence added to the 
record since the November 2004 SSOC.  A 
reasonable period of time for a response 
should be afforded. 

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




______________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


